DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I and Species E (i.e. embodiments related to Figs.5A-5C) encompassing claims 1-4, 7-12 and 14-19 in the reply filed on 07/29/2022 is acknowledged.  The traversal is on the ground(s) that: (i) the restriction is based on drawings figures but not on claims and (ii) there is no burden on examiner to examine entire Invention without restriction (see remarks, page 2). These allegations are not found persuasive because: 
 	Firstly, contrary to Applicant allegations, current restriction is not based on figures but rather the restriction is based on specification distinctly claimed embodiments related to figures. Secondly, as previously presented in the Requirement for Restriction/Election mailed on 04/29/2022 there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (f) The inventions have acquired a separate status in the art due to their recognized divergent Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked); (g) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries); (h) The prior art applicable to one invention may not likely be applicable to another invention (for example, the different claims associated to the distinct species are not the same); (i) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph .
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2020/0235065 A1 hereinafter referred to as “Chang”).
With respect to claim 1, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, a semiconductor device, comprising: a semiconductor package including a mold compound (130) covering a semiconductor die (160), the semiconductor package having a surface and a cavity/(space defined within mold) formed in the surface (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120; see Par.[0038] wherein semiconductor die 160 upon which mold 130 is disposed); and an electronic device (110, 120) positioned within the cavity/(space defined within mold), the electronic device (110, 120) coupled to the semiconductor die (160) via a conductive terminal (112, 122, GV, GD, 144) extending through the mold compound (130) (see Par.[0022] wherein conductive pad extending within space/cavity defined by mold compound is disclosed; see Par.[0024]-[0026] wherein die via-connecting group GV, GD; see Par.[0034] wherein conductive layer 144 in connection with GV, GD and extending through mold compound is disclosed).
Moreover, regarding the limitation of “the semiconductor package having a surface and a cavity formed in the surface”, it is submitted that such limitation which defines a specific process step to form a cavity does not further define the structure as instantly claimed, nor serve to distinguish over Chang. Therefore, the claimed limitation of “the semiconductor package having a surface and a cavity formed in the surface” is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 3, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, he semiconductor device, wherein the conductive terminal (112, 122, GV, GD, 144) comprises a copper post (12/112/122) (see Par.[0014], [0022] wherein copper conductive pads).
With respect to claim 4, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, further comprising a tin silver plating (15/115, 200) on an end of the copper post distal to the semiconductor package (see Par.[0017] wherein silver tin electrical connectors 15/115 is disclosed; see Par.[0045] wherein tin-silver electroplating cap 200 at end of copper post 112 is disclosed).
With respect to claim 7, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the electronic device (110, 120) includes another semiconductor die (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120).
With respect to claim 8, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, further comprising a redistribution layer (RDL) (140) between the semiconductor die (160) and the surface of the semiconductor package (see Par.[0034] wherein redistribution structure 140 is disclosed).
With respect to claim 9, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the RDL comprises a copper layer plated with a nickel palladium layer or a nickel tungsten layer (see Par.[0015] wherein RDL region includes mold 180 and conductive material 144; see Par.[0029], [0034] wherein encapsulation molding compound includes a molding compound (e.g., epoxy resins), a molding underfill, a dielectric material (e.g., polybenzoxazole, polyimide, benzocyclobutene, a combination thereof); see Par.[0034] wherein conductive material is patterned to form the first patterned conductive layer 144 includes metal or a metal alloy such as copper, silver, gold, tungsten, cobalt, aluminum, or alloys thereof).
With respect to claim 10, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the RDL abuts one of a polyimide coat and a polybenzoxazole layer (see Par.[0015] wherein RDL region includes mold 180 and conductive material 144; see Par.[0029], [0034] wherein encapsulation molding compound includes a molding compound (e.g., epoxy resins), a molding underfill, a dielectric material (e.g., polybenzoxazole, polyimide, benzocyclobutene, a combination thereof); see Par.[0034] wherein conductive material is patterned to form the first patterned conductive layer 144 includes metal or a metal alloy such as copper, silver, gold, tungsten, cobalt, aluminum, or alloys thereof).
With respect to claim 11, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, a semiconductor device, comprising: a semiconductor die (160); a die pad supporting the semiconductor die; a mold compound covering the semiconductor die and the die pad (PC), the semiconductor die (160) positioned between the die pad (PC) and a surface of the mold compound (130), a cavity formed in the surface of the mold compound (130) (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120; see Par.[0038] wherein semiconductor die 160 upon which mold 130 is disposed; see par.[0043] wherein second redistribution pad/structure is disclosed); and a conductive terminal (112, 122, GV, GD, 144) coupled to the semiconductor die (160), the conductive terminal extending through the surface of the mold compound and into the cavity (see Par.[0022] wherein conductive pad extending within space/cavity defined by mold compound is disclosed; see Par.[0024]-[0026] wherein die via-connecting group GV, GD; see Par.[0034] wherein conductive layer 144 in connection with GV, GD and extending through mold compound is disclosed).
Moreover, regarding the limitation of “the semiconductor package having a surface and a cavity formed in the surface”, it is submitted that such limitation which defines a specific process step to form a cavity does not further define the structure as instantly claimed, nor serve to distinguish over Chang. Therefore, the claimed limitation of “the semiconductor package having a surface and a cavity formed in the surface” is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 12, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the conductive terminal comprises a metal post (see Par.[0014], [0022] wherein copper conductive pads).
With respect to claim 14, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, further comprising multiple electronic devices (110, 120) positioned in the cavity and coupled to the conductive terminal (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120).
With respect to claim 15, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the multiple electronic devices (110, 120) are positioned entirely inside the cavity such that the multiple electronic devices do not extend beyond a plane of the surface of the mold compound (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120).
With respect to claim 16, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the conductive terminal couples to the semiconductor die (160) via a redistribution layer (140) (see Par.[0034] wherein redistribution structure 140 is disclosed).
With respect to claim 17, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein the redistribution layer comprises a metal layer coupled to a plating layer (see Par.[0034] wherein redistribution structure 140 is disclosed; see Par.[0017] wherein silver tin electrical connectors 15/115 is disclosed; see Par.[0045] wherein tin-silver electroplating cap 200 at end of copper post 112 is disclosed).
With respect to claim 18, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, a semiconductor device, comprising: a semiconductor die (160); a redistribution layer (RDL) (140) coupled to the semiconductor die (160) (see Par.[0038]-[0045] wherein semiconductor die 160 is disclosed; see Par.[0034]-[0040] wherein redistribution structure 140 is disclosed); first and second conductive terminals (144, 115, 125, 164) coupled to the redistribution layer (140) (see Par.[0034]-[0037] wherein conductive layer 144, electrical connectors 115, 125, 164 are disclosed); a mold compound (130) covering the semiconductor die (160) and the redistribution layer (140), the mold compound (130) including a cavity, wherein top surfaces of the first and second conductive terminals are positioned between the RDL and a bottom surface of the cavity; a first electronic device (110) coupled to the first conductive terminal and positioned inside the cavity; and a second electronic device (120) coupled to the second conductive terminal and positioned inside the cavity (see Par.[0029] wherein molding compound 130 mold around dies 120, 110 to define spaces/cavities occupied by dies 110 120).
With respect to claim 19, Chang discloses, in Figs.1A-1C, 2A-2H and 3-4, the semiconductor device, wherein each of the first and second conductive terminals is selected from the group consisting of: a copper post plated with a tin silver layer, and a solder ball coupled to a copper layer plated with a nickel palladium layer or a nickel tungsten layer (see Par.[0017] wherein conductive materials (e.g., copper, aluminum, gold, nickel, silver, palladium, tin, etc.) are formed inside the first openings and the second openings of the patterned photoresist layer by electro-plating, an electroless-plating).
Claims 1-2, 8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2009/0091015 A1 hereinafter referred to as “Shen”).
With respect to claim 1, Shen discloses, in Figs.2A-2H, a semiconductor device, comprising: a semiconductor package including a mold compound (250) covering a semiconductor die (220), the semiconductor package having a surface and a cavity (252) formed in the surface (see par.[0042]-[0043] wherein molding compound 250 is disclosed; see Par.[0039] wherein chips package structure 220 is disclosed; see Par.[0043] wherein molding compound recess 252 is disclosed); and an electronic device (264) positioned within the cavity (252), the electronic device (264) coupled to the semiconductor die (220) via a conductive terminal (266, 266a) extending through the mold compound (250) (see Par.[0043], [0045] wherein chip 264 connected through solder conductive blocks 226a, 266 is disclosed).
With respect to claim 2, Shen discloses, in Figs.2A-2H, the semiconductor device, wherein the conductive terminal (266, 226a) extends into the cavity (252) via a bottom surface of the cavity (252), and wherein the cavity (252) is uncovered (see Par.[0043], [0045] wherein chip 264 connected through solder conductive blocks 226a, 266 is disclosed; see Par.[0043] wherein molding compound recess 252 is disclosed).
With respect to claim 8, Shen discloses, in Figs.2A-2H, the semiconductor device, further comprising a redistribution layer (RDL) (see Par.[0039] wherein substrate 222) between the semiconductor die (160) and the surface of the semiconductor package.
With respect to claim 11, Shen discloses, in Figs.2A-2H, a semiconductor device, comprising: a semiconductor die (220); a die pad (212) supporting the semiconductor die (220) (see Par.[0039] wherein package structure chips 222, 224 over substrate 212 is disclosed); a mold compound (25) covering the semiconductor die (220) and the die pad (212), the semiconductor die (0220) positioned between the die pad (212) and a surface of the mold compound (250), a cavity (252) formed in the surface of the mold compound (250) (see par.[0042]-[0043] wherein molding compound 250 is disclosed; see Par.[0039] wherein chips package structure 220 is disclosed; see Par.[0043] wherein molding compound recess 252 is disclosed); and a conductive terminal (266, 226a) coupled to the semiconductor die, the conductive terminal extending through the surface of the mold compound and into the cavity (see Par.[0043], [0045] wherein chip 264 connected through solder conductive blocks 226a, 266 is disclosed).
With respect to claim 16, Shen discloses, in Figs.2A-2H, the semiconductor device, wherein the conductive terminal couples to the semiconductor die via a redistribution layer (222) (see Par.[0039] wherein substrate 222).
Claims 1, 7-8, 11, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan et al. (US 2009/0152701 A1 hereinafter referred to as “Kuan”).
With respect to claim 1, Kuan discloses, in Fig.5, a semiconductor device, comprising: a semiconductor package including a mold compound (132, 128) covering a semiconductor die (548), the semiconductor package having a surface/(lower surface) and a cavity (508) formed in the surface (see Par.[0033]-[0034], [0036] wherein package encapsulant 132, 128 are disclosed; see Par.[0088]-[0089] wherein package die 548 is disclosed; see Par.[0078] wherein package cavity 508 is disclosed); and an electronic device (536) positioned within the cavity (508), the electronic device (536, 538) coupled to the semiconductor die (536) via a conductive terminal (510, 552, 546) extending through the mold compound (532, 528) (see Par.[0088]-[0089] wherein package through via 510, 546 and package connectors extending through mold compound are disclosed; see Par.[0087] wherein two passive component devices 536, 538 are disclosed).
With respect to claim 7, Kuan discloses, in Fig.5, the semiconductor device, wherein the electronic device (536) includes another semiconductor die (see Par.[0087] wherein two passive component devices 536 are disclosed).
With respect to claim 8, Kuan discloses, in Fig.5, the semiconductor device, further comprising a redistribution layer (RDL) (526) between the semiconductor die and the surface of the semiconductor package.
With respect to claim 11, Kuan discloses, in Fig.5, a semiconductor device, comprising: a semiconductor die (520); a die pad (510) supporting the semiconductor die (520) (see Par.[0081] wherein package die 520 is disclosed; see Par.[0079] wherein die attach layer 514 is disclosed); a mold compound (528) covering the semiconductor die (520) and the die pad (510), the semiconductor die (520) positioned between the die pad (510) and a surface of the mold compound, a cavity (508) formed in the surface of the mold compound (528) (see Par.[0033]-[0034], [0036] wherein package encapsulant 132, 128 are disclosed; see Par.[0078] wherein package cavity 508 is disclosed); and a conductive terminal coupled to the semiconductor die, the conductive terminal (540, 522) extending through the surface of the mold compound (528) and into the cavity (508) (see Par.[0087] wherein through via package substrate 522 and solder or conductive material extending in the cavity 508 are disclosed).
With respect to claim 14, Kuan discloses, in Fig.5, the semiconductor device, further comprising multiple electronic devices (536, 538) positioned in the cavity (508) and coupled to the conductive terminal.
With respect to claim 15, Kuan discloses, in Fig.5, the semiconductor device, wherein the multiple electronic devices (536, 538) are positioned entirely inside the cavity (508) such that the multiple electronic devices (536, 538) do not extend beyond a plane of the surface of the mold compound (528).
With respect to claim 18, Kuan discloses, in Fig.5, a semiconductor device, comprising: a semiconductor die (548); a redistribution layer (RDL) (510) coupled to the semiconductor die (548); first and second conductive terminals (546, 552) coupled to the redistribution layer (510); a mold compound (532, 528) covering the semiconductor die (548) and the redistribution layer (510), the mold compound (532, 528) including a cavity (508), wherein top surfaces of the first and second conductive terminals are positioned between the RDL and a bottom surface of the cavity (see Par.[0033]-[0034], [0036] wherein package encapsulant 132, 128 are disclosed; see Par.[0088]-[0089] wherein package die 548 is disclosed; see Par.[0078] wherein package cavity 508 is disclosed); a first electronic device (536) coupled to the first conductive terminal (546) and positioned inside the cavity (508); and a second electronic device (538) coupled to the second conductive terminal (546) and positioned inside the cavity (508) (see Par.[0088]-[0089] wherein package through via 510, 546 and package connectors extending through mold compound are disclosed; see Par.[0087] wherein two passive component devices 536, 538 are disclosed).
	Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, cited prior art of record on form PTO-892, either alone or in combination teaches all the claimed limitations of claims 1, 11 and 18.
            Examiner’s Telephone/Fax Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818